Exhibit 10.2
CONSENT AND AMENDMENT NO. 2
TO CREDIT AGREEMENT
          THIS CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of May 17, 2010, by and among the Lenders
identified on the signature pages hereof (such Lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (in such capacity, “Agent”) and NAVARRE CORPORATION, a Minnesota
corporation (“Borrower”).
          WHEREAS, Borrower, Agent, and Lenders are parties to that certain
Credit Agreement dated as of November 12, 2009 (as amended, modified or
supplemented from time to time, the “Credit Agreement”);
          WHEREAS, Encore Software, Inc. (“Encore”), a Loan Party and a
Subsidiary of Borrower, desires to purchase substantially all of the assets of
Punch Software LLC, a Delaware limited liability company (“Punch”), pursuant to
that certain Asset Purchase Agreement dated as of the date hereof and a copy of
which is attached as Exhibit A (the “Punch Acquisition Agreement”) by and among
Encore, Borrower and Punch (such transaction, the “Punch Acquisition”);
          WHEREAS, Borrower has requested that Agent and Lenders consent to the
consummation of the Punch Acquisition, and Agent and Lenders have agreed to the
foregoing subject to the terms and conditions contained herein; and
          WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders
have agreed to amend the Credit Agreement in certain respects;
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.
          2. Consent. Subject to the satisfaction of the conditions set forth in
Section 7 below and in reliance upon the representations and warranties of
Borrower set forth in Section 8 below, Agent and Lenders hereby consent to the
consummation of the Punch Acquisition by Encore pursuant to the terms of the
Punch Acquisition Agreement. This is a limited consent and shall not be deemed
to constitute a consent or waiver of any other term, provision or condition of
the Credit Agreement or any other Loan Document, as applicable, or to prejudice
any right or remedy that Agent or any Lender may now have or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document.
          3. Amendments to Credit Agreement: In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, the
Credit Agreement is hereby amended in the following respects:

 



--------------------------------------------------------------------------------



 



          (a) Section 4.27 of the Credit Agreement is amended and restated in
its entirety as follows:
          4.27. Punch Acquisition Documents.
     (a) Borrower has delivered to Agent a complete and correct copy of the
Punch Acquisition Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Punch Acquisition Documents
has been duly authorized by all necessary action on the part of Borrower and
Encore. Each Punch Acquisition Document is the legal, valid and binding
obligation of Encore (and in the case of the Punch Acquisition Agreement,
Borrower and Encore), enforceable against Encore (and in the case of the Punch
Acquisition Agreement, Borrower and Encore), in accordance with its terms, in
each case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought. Neither of Borrower nor Encore is in default in the performance or
compliance with any provisions thereof. All representations and warranties made
by Borrower or Encore in the Punch Acquisition Documents and in the certificates
delivered in connection therewith are true and correct in all material respects.
To Borrower’s and Encore’s knowledge, none of Punch’s representations or
warranties in the Punch Acquisition Documents contain any untrue statement of a
material fact or omit any fact necessary to make the statements therein not
misleading, in any case that could reasonably be expected to result in a
Material Adverse Change.
     (b) As of the Punch Acquisition Closing Date, the Punch Acquisition has
been consummated in all material respects, in accordance with all applicable
laws. As of the Punch Acquisition Closing Date, all requisite approvals by
Governmental Authorities having jurisdiction over Encore and, to Borrower’s
knowledge, Punch, with respect to the Punch Acquisition, have been obtained
(including filings or approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act), except for any approval the failure to obtain could not
reasonably be expected to be material to the interests of the Lenders. As of the
Punch Acquisition Closing Date, after giving effect to the transactions
contemplated by the Punch Acquisition Documents, Encore will have good title to
the assets acquired pursuant to the Punch Acquisition Agreement, free and clear
of all Liens other than Permitted Liens.
          (b) Clause (ii) of Section 6.7(a) of the Credit Agreement is amended
and restated in its entirety as follows:
     (ii) make any payment on account of Indebtedness that has been
contractually subordinated in right of payment (including, without limitation,
Indebtedness under the Punch Seller Note and the Punch Earn-Out) if such

-2-



--------------------------------------------------------------------------------



 



payment is not permitted at such time under the subordination terms and
conditions, or
          (c) Section 8.2(a) of the Credit Agreement is amended and restated in
its entirety as follows:
     (a) fails to perform or observe any covenant or other agreement contained
in any of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in good standing
in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to
allow Agent or its representatives or agents to visit Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14 or 5.17 of this Agreement,
(ii) Sections 6.1 through 6.16 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;
          (d) Schedule 1.1 of the Credit Agreement is amended by adding the
following new defined terms thereto in their appropriate alphabetical order as
follows:
     “Encore” means Encore Software, Inc., a Minnesota corporation.
     “Punch” means Punch Software LLC, a Delaware limited liability company.
     “Punch Acquisition” means the acquisition by Encore of substantially all of
the assets of Punch pursuant to the Punch Acquisition Agreement and the other
Punch Acquisition Documents.
     “Punch Acquisition Agreement” means that certain Asset Purchase Agreement,
dated as of May 17, 2010, by and among Encore, Navarre and Punch.
     “Punch Acquisition Closing Date” means May 17, 2010.
     “Punch Acquisition Documents” means the Punch Acquisition Agreement and all
other documents related thereto and executed in connection therewith.
     “Punch Earn-Out” means the contingent earn-out payment of up to $2,500,000
owed by Encore to Punch pursuant to Section 3.5 of the Punch Acquisition
Agreement.
     “Punch Seller Note” means that certain Subordinated Promissory Note in the
principal amount of $1,100,000 dated as of the Punch Acquisition Closing Date
executed by Encore in favor of Punch.
     “Punch Seller Subordination Agreement” means that certain Subordination
Agreement dated as of the Punch Acquisition Closing Date by and among Punch,
Encore, Borrower and Agent.

-3-



--------------------------------------------------------------------------------



 



          (e) Schedule 1.1 of the Credit Agreement is amended by amending the
defined term “Eligible Accounts” set forth therein by (i) deleting the word “or”
following clause (q) of such definition, (ii) deleting the period at the end of
clause (r) of such definition, (iii) adding “, or” to the end of clause (r) of
such definition, and (iv) adding the following new clause (s) to such
definition:
     (s) Accounts originally created by Punch and acquired by Encore from Punch
in under the Punch Acquisition Agreement (provided that the foregoing shall not
include Accounts created by Encore after the Punch Acquisition Closing Date).
          (f) Schedule 1.1 of the Credit Agreement is amended by amending and
restating the defined term “Loan Documents” set forth therein in its entirety as
follows:
     “Loan Documents” means the Agreement, the Bank Product Agreements, any
Borrowing Base Certificate, the Collateral Access Agreements, the Controlled
Account Agreements, the Control Agreements, the Copyright Security Agreement,
the Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the
Letters of Credit, the Patent Security Agreement, the Security Agreement, the
Trademark Security Agreement, the Punch Seller Subordination Agreement, any note
or notes executed by Borrower in connection with the Agreement and payable to
any member of the Lender Group, any letter of credit application entered into by
Borrower in connection with the Agreement, and any other agreement entered into,
now or in the future, by Borrower or any of its Subsidiaries and any member of
the Lender Group in connection with the Agreement.
          (g) Schedule 1.1 of the Credit Agreement is amended by amending the
defined term “Permitted Indebtedness” set forth therein by (i) deleting the word
“and” following clause (i) of such definition, (ii) deleting the period at the
end of clause (j) of such definition, (iii) adding “, and” to the end of clause
(j) of such definition, and (iv) adding the following new clause (k) to such
definition:
     (k) Indebtedness of Encore under the Punch Earn-Out and the Punch Seller
Note (each as in effect on the Punch Acquisition Closing Date) and the guaranty
of such Indebtedness by Borrower, so long as all of such Indebtedness is subject
to the Punch Seller Subordination Agreement.
          (h) The following Schedules to the Credit Agreement are amended and
restated in their entirety as set forth on Exhibit B to this Amendment:
Schedule 4.13 (Intellectual Property) and Schedule 4.17 (Material Contracts).
          4. Continuing Effect. Except as expressly set forth in Section 2 and
Section 3 of this Amendment, nothing in this Amendment shall constitute a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby.

-4-



--------------------------------------------------------------------------------



 



          5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.
          6. Amendment Fee. To induce Agent and Lenders to enter into this
Amendment, Borrower agrees to pay to Agent, for the ratable benefit of the
Lenders, a non-refundable fee equal to $32,500 (the “Amendment Fee”), which
shall be due and payable on the date hereof.
          7. Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent, each in
form and substance acceptable to Agent:
          (a) Agent shall have received a fully executed copy of this Amendment
(along with the Consent and Reaffirmation attached hereto) and each of the
additional documents, instruments and agreements listed on the Closing Checklist
attached hereto as Exhibit C, each in form and substance acceptable to Agent,
together with such other documents, agreements and instruments as Agent may
require or reasonably request;
          (b) Agent shall have received the Amendment Fee; and
          (c) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.
          8. Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders that, after giving effect to this Amendment:
          (a) All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date);
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) This Amendment and the Credit Agreement, as modified hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrower in accordance with their respective terms.
          9. Miscellaneous.
          (a) Expenses. Borrower agrees to pay on demand all Lender Group
Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in

-5-



--------------------------------------------------------------------------------



 



connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as modified hereby.
          (b) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          (c) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
          10. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and each Guarantor (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower, any Guarantor or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.
          (b) Each of Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
          (c) Each of Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

-6-



--------------------------------------------------------------------------------



 



[signature pages follow]

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

                  NAVARRE CORPORATION,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC,
a Delaware limited liability company, as Agent and as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
     Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Consent and Amendment No. 2 to Credit Agreement (terms defined therein
and used, but not otherwise defined, herein shall have the meanings assigned to
them therein); (ii) consents to Borrower’s execution and delivery thereof;
(iii) agrees to be bound by the terms of the Amendment, including Section 10
thereof; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Document to which any of the undersigned is a party
and reaffirm that each such Loan Document is and shall continue to remain in
full force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Agent and Lenders have no obligation to inform any
of the undersigned of such matters in the future or to seek any of the
undersigned’s acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.
     IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Amendment.

                  NAVARRE DISTRIBUTION SERVICES, INC.,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE ONLINE FULFILLMENT SERVICES, INC.,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                ENCORE SOFTWARE, INC.,
a Minnesota Corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  FUNIMATION PRODUCTIONS, LTD.,
a Texas limited partnership    
 
                By: Navarre CP, LLC, its General Partner    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                ANIMEONLINE, LTD.,
a Texas limited partnership    
 
                By: Navarre CS, LLC, its General Partner    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE CP, LLC,
a Minnesota limited liability company    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE CLP, LLC,
a Minnesota limited liability company    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE CS, LLC,
a Minnesota limited liability company    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                FUNIMATION CHANNEL, INC.,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  BCI ECLIPSE COMPANY, LLC,
a Minnesota limited liability company    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE LOGISTICAL SERVICES, INC.,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE DIGITAL SERVICES, INC.,
a Minnesota corporation    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                NAVARRE DISTRIBUTION SERVICES ULC,
a British Columbia unlimited liability company    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Punch Acquisition Agreement
See Attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Certain Amended and Restated Schedules
See Attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Closing Checklist
See Attached.

 